— Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered June 11, 1990, which, inter alia, granted the defendant City of New York’s motion to dismiss plaintiffs complaint for lack of personal jurisdiction, unanimously affirmed, without costs.
While incarcerated, plaintiff sent a summons by certified mail notifying defendant of plaintiff’s tort action. Receipt of the summons and knowledge of the action by the City did not satisfy the delivery requirement under CPLR 311 (2). (Faravelli v Bankers Trust Co., 85 AD2d 335, 340, affd 59 NY2d 615.) Mail service under CPLR 312-a did not become effective until January 1, 1990. Concur — Carro, J. P., Milonas, Asch, Kassal and Rubin, JJ.